The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Claim 1 is presented for examination.
Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 16/372,687, filed April 2, 2019, now abandoned, which is a continuation of U.S. Patent Application No. 15/923,135, filed March 16, 2018, now abandoned, which is a continuation of U.S. Patent Application No. 14/119,542, filed November 22, 2013, now abandoned, which is a National Stage (371) entry of PCT Application No. PCT/US12/39219, filed May 23, 2012, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 61/489,017, filed May 23, 2011. 
	Acknowledgement is made of Applicant’s Preliminary Amendment filed September 3, 2021 cancelling claims 2-61. As a result, claim 1 is pending and is the subject of the instant Office Action.

Priority
Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 16/372,687, filed April 2, 2019, which is a continuation of U.S. Patent Application No. 15/923,135, filed March 16, 2018, which is a continuation of U.S. Patent Application No. 14/119,542, filed November 22, 2013, which is a National Stage (371) entry of PCT Application No. PCT/US12/39219, filed May 23, 2012, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 61/489,017, filed May 23, 2011. The later-filed application must be an application for a patent for an invention that is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
	The disclosure of each of prior-filed U.S. Patent Application Nos. 16/372,687, filed April 2, 2019, 15/923,135, filed March 16, 2018, 14/119,542, filed November 22, 2013, PCT Application No. PCT/US12/39219, filed May 23, 2012, and U.S. Provisional Patent Application No. 61/489,017, filed May 23, 2011 each appear to provide adequate disclosure in the manner required by 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph, for claim 1, which is presently under examination and the subject of the instant Office Action. Accordingly, the effective filing date of claim 1 appears to be May 23, 2011, the filing date of the ‘017 provisional application. 
	The Examiner will revisit the issue of priority as necessary each time the claims are amended. 

Claim Rejections - 35 USC § 101 – Patent Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.	Claim 1 is rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon, specifically, a natural product) without significantly more. 
Analysis of subject-matter eligibility under 35 U.S.C. §101 requires consideration of the following issues: (1) whether the claim is directed to one of the four categories of subject matter recited in §101; (2a) whether the claim recites an abstract idea, law of nature, or natural phenomenon (which includes natural products); (2b) whether the claim recites additional elements that integrate the judicial exception into a practical application; and (3) whether the claim as a whole recites additional elements that amount to significantly more than the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance, published in the Federal Register (Vol.84, No.4, on Monday, January 7, 2019), as well as the most recently issued October 2019 Patent Eligibility Guidance Update (October 2019 Update). 
The claims are analyzed for patent-eligibility in accordance with their broadest reasonable interpretation. See MPEP §2106(II) (“It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. The BRI sets the boundaries of the coverage sought by the claim and will influence whether the claim seeks to cover subject matter that is beyond the four statutory categories or encompasses subject matter that falls within the exceptions”). Accordingly, under this BRI standard, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. MPEP §2111.
	Based on the specification’s identification of “fusidic acid” as being a “tetracyclic triterpenoid or fusidane antibiotic derived from the fungus Fusidium coccineum that inhibits bacterial protein synthesis” (Specification, p.1, l.15-16), and the plain meaning of the term “mannitol”, the broadest reasonable interpretation of claim 1 is a product comprising fusidic acid and mannitol, which covers the naturally occurring fungus Fusidium coccineum that comprises fusidic acid and mannitol. Dobie et al. (“Fusidic Acid Resistance in Staphylococcus aureus”, Arch Dis Child, 2004; 89:74-77) teaches that “[f]usidic acid is a narrow spectrum antibiotic derived from Fusidium coccineum” (col.1, para.1, p.74). Wisselink et al. (“Mannitol Production by Lactic Acid Bacteria: A Review”, International Dairy Journal, 2002; 12:151-161) establishes the natural occurrence of mannitol in fungi, teaching that “(D)-[m]annitol is a naturally occurring six-carbon sugar alcohol or polyol” and that mannitol “is the most abundant polyol in nature occurring in bacteria, yeasts, fungi, algae, lichens and several plants” (col.1, para.1, p.151).
The preamble language (“[a] solid pharmaceutical composition”) imparts only a single structural feature to the invention recited in the body of the claim – that the combination of fusidic acid and mannitol is “solid”. As cells (including fungal cells) are three dimensional in nature, they meet the broadest reasonable interpretation of the term “solid” as used in the instant claims1.
Applicant’s preamble recitation that the composition is “pharmaceutical” in nature does not impart any further structural or manipulative difference to the invention recited in the body of the claims and instead merely conveys an intended use of the claimed fusidic acid and mannitol combination.
As the instant claim is directed to a composition of matter, the claim is affirmatively directed to a statutory category of invention defined in 35 U.S.C. §101, i.e., a composition of matter (Step 1: YES).
In Step 2A, Prong One of the analysis, the claim is analyzed to determine whether it recites a judicial exception. As explained in MPEP §2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Because claim 1 recites a nature-based product limitation (the solid combination of fusidic acid and mannitol), the markedly different characteristics analysis is used to determine if the nature-based product is, in fact, a product of nature exception. The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine if it has markedly different characteristics from its counterpart. MPEP §2106.04(c)(II). Here, the closest natural counterpart is naturally occurring Fusidium coccineum. When the claimed product is compared to this counterpart, the comparison indicates that there are no differences in structure, function or other characteristics. Therefore, the claimed product is a product of nature exception. Ass’n for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, instant claim 1 recites a judicial exception (Step 2A, Prong One: YES).
As such, the analysis must proceed to Step 2A, Prong Two.
In Step 2A, Prong Two of the analysis, the claim is analyzed to determine whether the combination of additional elements integrates the judicial exception into a practical application. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(1), 84 Fed. Reg. at 54-55. Applicant’s instant claim 1 does not recite any additional elements or combination of additional elements in the claim that impose a meaningful limit on the judicial exception such that the claim constitutes more than the natural product itself. In the instant claim, there is no difference between the instant claim and the natural product. As such, the claim fails to recite any additional elements aside from the natural product itself that would serve to further integrate the noted judicial exception into a practical application (Step 2A, Prong Two: NO).
In Step 2B of the analysis, the claim is analyzed to determine whether the claim as a whole amounts to significantly more than the recited exception (i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claims). MPEP §2106.05. As discussed with respect to Step 2A, Prong Two, the claim fails to recite any additional elements, or combination of elements, that distinguishes the instant claim from the judicial exception itself. As such, the claim taken as a whole appears to lack any additional elements or combination of elements that would amount to significantly more than this judicial exception (Step 2B: NO). 
Accordingly, claim 1 is directed to patent ineligible subject matter under 35 U.S.C. §101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

2.	Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yang et al. (CN 101143133 A; 2008), citing to the Espacenet English machine translation of the same, 
further citing to “Powder” (Vocabulary.com, Online, p.1) as evidence.
Yang et al. teaches a stable lyophilized powder for injection of sodium fusidate2 that comprises sodium citrate (125 parts by weight), glycine (70 parts by weight), arginine (85 parts by weight) and mannitol (20 parts by weight) (p.1, para.5; p.2, para.3-5; claim 4).
Vocabulary is cited for its definition of the term “powder” as “a solid substance in the form of tiny, loose particles; a solid that has been pulverized” (p.1). 
Accordingly, the lyophilized powder of sodium fusidate (a pharmaceutically acceptable salt of fusidic acid) and mannitol disclosed in Yang et al. clearly constitutes “[a] solid pharmaceutical composition” as instantly claimed, thereby meeting this limitation of Applicant’s claim 1.
	Therefore, claim 1 is properly anticipated under pre-AIA  35 U.S.C. §102(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Faber et al. (EP 0300073 A1; 1989).
Faber et al. teaches a pharmaceutical composition of fusidic acid (and/or a pharmaceutically acceptable salt thereof) with one or more pharmaceutically acceptable non-toxic excipients (p.3, l.5-7). Faber et al. teaches that the composition may be a solid (tablet, capsule, pill, e.g.), semi-solid or liquid, and preferably is formulated as a single dosage unit containing fusidic acid in an amount of from 0.025 g (25 mg) to 1 g (1000 mg) per dosage unit (p.3, l.20-24). Faber et al. teaches that, for solid compositions, the conventional non-toxic solid excipients to be used include, e.g., pharmaceutical grade mannitol, lactose, starch, magnesium stearate, sodium saccharin, talcum, cellulose, glucose, sucrose or magnesium carbonate (p.3, l.25-27).
Faber et al. differs from the instant claim only insofar as it does not explicitly exemplify a solid composition of fusidic acid (or salt thereof) with mannitol (claim 1).
A person of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in employing mannitol as the non-toxic excipient of the solid pharmaceutical composition of fusidic acid because Faber et al. clearly suggests mannitol as a suitable non-toxic excipient for incorporation in the disclosed solid fusidic acid composition. The use, therefore, of mannitol as the non-toxic excipient of the solid composition would have been prima facie obvious to the ordinarily skilled artisan at the time of the invention because Faber et al. teaches that the disclosed excipients, of which mannitol was explicitly named, were functionally equivalent as the non-toxic excipient of the solid fusidic acid pharmaceutical composition. The selection, then, of any one of these non-toxic excipients would have been well within the purview of the skilled artisan, said artisan recognizing that any one of the disclosed non-toxic excipients would have been appropriately selected for incorporation into the solid fusidic acid composition of Faber et al. based upon this functional equivalency. "When a patent 'simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made.

Conclusion
Rejection of claim 1 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
October 13, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To establish the broadest reasonable interpretation of the term “solid” used in the instant claims, Oxford Concise Dictionary is cited for its definition of the term “solid” as “three-dimensional” (p.1366). 
        2 Applicant defines “sodium fusidate” as a pharmaceutically acceptable salt of fusidic acid (see p.1, l.19-22 of the originally filed disclosure).